Exhibit 10.1

 

 [tm19217071_ex10-4img01.jpg]

Bill Griffiths

Chairman, President &

Chief Executive Officer

 

1800 West Loop South

Suite 1500

Houston, Texas 77027

Main: 713-961-4600

 

CONFIDENTIAL

 

 

November 1, 2019

 

Scott Zuehlke

3318 Mallard Run Court

Katy, TX 77494

 

Dear Scott,

 

I am pleased to offer you the position of Senior Vice President – Chief
Financial Officer & Treasurer for Quanex Building Products Corporation (the
“Company”), reporting directly to the Chief Executive Officer, effective on
November 1, 2019 (“Effective Date”). Responsibilities of this position will be
consistent with what was discussed with you during our several meetings.

 

Your total compensation will include the following:

 

1.Base Salary. Your base salary will be $12,692.30 paid bi-weekly (annualized at
$330,000).

 

2.Annual Incentive Award (AIA). The AIA target for your position will be 55% of
your base salary and a maximum of 110%.

 

3.Long Term Incentive Award (LTI). You will also be eligible to continue to
receive a Long Term Incentive Award in December 2019 based upon approval of the
Compensation and Management Development Committee. The LTI target value for your
position will be $390,000. The LTI award is comprised of grants from the Omnibus
Incentive Plan that typically include a mix of restricted stock, Performance
Restricted Stock and Performance Shares.

 

4.Stock ownership. You will have 3 years from your date of promotion to
accumulate 200% of your base salary in Quanex shares.

 

5.Benefits. You will be entitled to the level of company health and welfare
benefits that you currently participate in today.

 

6.Principal Office. The Quanex Building Products Corporation corporate
headquarters, located at 1800 West Loop South, Suite 1500 Houston, Texas 77027
will be your principal office.

 

Your entitlement to any of the benefits outlined herein is contingent on your
continued employment at the time. Your employment may be terminated by either
you or the Company at any time. This agreement is governed by the laws of the
State of Texas.

 



 

 

 

Scott, I believe that you will help provide the leadership we need to meet the
long-term needs of our team to deliver the results our owners deserve. I look
forward to working with you in your new role.

 

Sincerely,                 /s/ Bill Griffiths     Bill Griffiths     Chairman,
President & Chief Executive Officer    

 

 

ACCEPTANCE OF OFFER         /s/ Scott Zuehkle  November 1, 2019 Scott Zuehkle 
Date

 



 

 